Title: To Thomas Jefferson from John Barnes, 6 May 1801
From: Barnes, John
To: Jefferson, Thomas


               
                  sir
                  George Town 6 May 1801
               
               The inclosed $350. will I hope, Accomodate, in lieu of a draft on the Collector. they may be remitted—either—whole or Cut, but by Keeping a Minute of their letter, No: &ca (in Case of Accident) will save the extra trouble of sending seconds—postage &ca—
               Mr Peales $30. shall be remitted him—and Colo. Hoomes, $300—paid: when presented—
               I am sir your most Obedt: H st
               
                  
                     John Barnes
                  
               
               
                  Mr Rapine left word this Morng he would send for his $200—(here Also inclosed) or I shd have sent my Young Man with it.
               
            